Title: James Lovell to Abigail Adams, 15 September 1781
From: Lovell, James
To: Adams, Abigail


     
      Madam
      
       Sepr. 15. 1781
      
     
     Under a Date of Aug. 24 I did myself the Pleasure to endeavour to convey to you later Information respecting your dear Connection in Holland than you had before received, but my Letter was with others carried to New York. Mr. Adams and Family were well May 28th; and he had a few Days before taken upon himself much more of public Character than at any prior Time. Instead of Lodgings he took an House with Equipage and Servants in Proportion. It was judged to be according to the Wishes of the Dutch Government. Capt. Mason who gave me the Information had been captured so that he cautiously sunk all his Dispatches. I do not find any Particulars by Mr. Laurens worth communicating in regard to the Affairs of Holland. I have before me a Letter of Mr. Adams to him dated May 8th. in which he says: “I have communicated my Credentials to the States General, who after the Deliberations which the Form of their Constitution requires will determine whether they can receive them or not. It will probably be long before they decide.” His Change in Appearance towards the End of the Month makes me conjecture he was a little mistaken. He must in a few Days after Writing have received our Resolves passed March 1st. upon the compleat Signature of the Articles of Confederation, which gave him new Confidence.
     Perhaps before the Chevalier L’Etombe, the Bearer, leaves Philadelphia we may have Something authentic from Cheseapeak of the agreable Kind: I will not give you Baltimore Reports, which are become proverbial, for Falsities.
     Rivington got so little by the late Capture of our Mail, that he was induced to misspell, mispoint, and misletter to afford Amusement to his Customers by the Assurance of a literatim and verbatim publication. My Letter is printed without being directed to any Body and is signed J.S.
     I imprudently mentioned that you might momently expect Commodore Gillon, and a Capt. Eden at Boston. I now hope they are arrived.
     
      I wish you every Happiness and am with much Esteem Your humble Servant,
      JL
     
    